Case 5:19-cv-01379-DEW-MLH Document 74 Filed 10/06/20 Page 1 of 2 PageID #: 447




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 GREGORY LEBRUN                                      CIVIL ACTION NO. 19-cv-1379

 VERSUS                                              JUDGE DONALD E. WALTER

 KANSAS CITY SOUTHERN RAILWAY CO                     MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

        This is a FELA personal injury case. Before the court is Plaintiff’s First Motion to

 Compel. Doc. 68.       The motion concerns the timing for production of surveillance

 materials. Plaintiff argues that the surveillance materials are substantive evidence that may

 not be withheld until the completion of Plaintiff’s deposition. Defendant argues that the

 policy in this court has been to require production of surveillance materials but only after

 Plaintiff has been deposed.

        Courts in this circuit have taken different approaches to this issue. In Krekorian v.

 FMC Technologies, Inc., 2017 WL 1284191 (E.D. La. 2017), the court found that the

 proper procedure was to require production of surveillance materials after Plaintiff’s

 deposition. In Chargois v. United Rentals, Inc., 2020 WL 1880777 (M.D. La. 2020), the

 court noted the differing approaches to the issue, but ordered the production of surveillance

 materials prior to Plaintiff’s deposition, finding that withholding such materials until after

 the deposition would nullify the discovery process.

        This is a matter over which the court has considerable discretion. It has long been

 the policy of the judges in this district to allow defendants to withhold production of
Case 5:19-cv-01379-DEW-MLH Document 74 Filed 10/06/20 Page 2 of 2 PageID #: 448




 surveillance materials until after a plaintiff’s deposition. Indeed, Magistrate Judge Hanna

 recently recognized that, consistent with longstanding precedent, “surveillance becomes

 discoverable once the plaintiff is deposed on the topics contained in the surveillance.”

 Louviere v. W&T Offshore, Inc. 2018 WL 1566864 *2 (W.D. La. 2018). While reasonable

 minds can and do disagree on this issue, the best exercise of the court’s discretion is to

 follow the court’s longstanding precedent. Accordingly, Plaintiff’s First Motion to

 Compel (Doc. 68) is denied. Defendant is ordered to produce the surveillance materials

 to Plaintiff’s counsel within 72 hours of the completion of Plaintiff’s deposition.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 6th day of October,

 2020.




                                         Page 2 of 2
